ITEMID: 001-87896
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SUKHORUKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property;Violation of Article 13 - Right to an effective remedy
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1953 and lives in Ust-Labinsk, a town in the Krasnodar Region.
5. On 31 March 1999 the Ust-Labinskiy District Court awarded the applicant 2,000 Russian roubles against a local welfare authority for a delayed payment of social benefits. This judgment became binding on 6 May 1999, but has not been enforced to date.
6. On 1 June 1999 the applicant submitted enforcement papers to bailiffs, and on 29 June 1999 the bailiffs passed the papers to the Treasury. In December 2001 the Treasury returned the papers to the applicant, because in the meantime the procedure of enforcement had changed.
7. To vindicate his right to a timely enforcement of the judgment, the applicant sued bailiffs for pecuniary and non-pecuniary damages. On 16 August 2002 the District Court rejected this claim, having found that the bailiffs had done everything they should have done to enforce the judgment.
8. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
